Citation Nr: 1515119	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-09 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for posttraumatic stress disorder.

2.  Entitlement to an effective date prior to August 8, 2011, for the award of service connection for diabetes mellitus and associated conditions.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The July 2011 rating decision granted service connection for posttraumatic stress disorder and assigned an initial noncompensable rating; the Veteran disagreed with that rating.

The November 2012 rating decision, in pertinent part, granted service connection with an effective date of August 8, 2011, for diabetes mellitus and associated conditions.  While the Veteran initially disagreed with the initial 10 percent rating assigned for diabetes mellitus, that initial rating was increased to 20 percent in a December 2012 rating decision, and he has expressed satisfaction with the rating; his disagreement with the assigned effective date of the service connection award continues.

In February 2014, the Veteran's representative submitted a private medical opinion.  This evidence was not considered by the Agency of Original Jurisdiction (AOJ).  However, for appeals, such as in the instant case, where the substantive appeal was received by VA on or after February 2, 2013, VA will presume that an appellant wishes to waive AOJ review of newly submitted evidence unless the appellant specifically requests AOJ review.  See generally Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  In this case, the Veteran's representative did not request AOJ review of the private medical opinion submitted in February 2014.  Consequently, the Board may consider the evidence in the first instance and proceed with adjudication of this matter.

The issue of entitlement to an effective date prior to August 8, 2011, for the award of service connection for diabetes mellitus and associated conditions, is being REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, throughout the appeals period his posttraumatic stress disorder has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and no higher, for posttraumatic stress disorder, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of posttraumatic stress disorder.  As entitlement was granted, the claim was substantiated.  Additional notice is not required since VA already has given VCAA notice regarding the original claim, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service records, VA, and private medical records have been obtained.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  The Veteran was provided with a VA psychiatric examination in September 2010.  While the Veteran has disputed the adequacy of this examination on the basis of its description of his level of social functioning, the Board finds that there is no need for another examination.  This is so because the September 2010 examination, in combination with the other evidence of record including the outpatient records, the Veteran's own statements, and the private psychological evaluation dated in January 2014, is sufficient to support an initial rating of 50 percent, which is the benefit sought by the Veteran and his attorney.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Initial Rating

In a rating decision issued in July 2011, the RO granted service connection for posttraumatic stress disorder and assigned an initial zero percent (noncompensable) evaluation, effective April 27, 2011.  The Veteran seeks a compensable rating; in a statement dated in July 2014, his attorney indicated that a 50 percent initial rating was warranted.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a zero percent rating are: a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Finally, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32. 

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  


A June 2010 VA social work admission evaluation note described the Veteran as living alone and having filed for bankruptcy three years earlier after losing his chiropractic practice.  He was not dating anyone and had a sister and a friend living in Muncie, Indiana.  He was described as withdrawing from his family.  

Later in June 2010 the Veteran reported that he does not go anywhere except work and home.  He described a lack of feelings and emotions.  The Veteran lived alone with his dog.  He reported having a good relationship with his adult son.  The Veteran had his own chiropractic office.  He reported that he had no receptionist as he preferred to be alone and would not work with anyone else in his office.  On examination, he was appropriately dressed and fully oriented.  His memory was intact and his concentration was good.  His mood was anxious and irritable, and affect was restricted.  Thought content was unremarkable.  Speech was overproductive.  The Veteran denied hallucinations, and no delusions were apparent.  The examiner stated that, while the Veteran had been able to function occupationally, he "evidences severe social impairment secondary to trauma history."  The GAF score was noted as 55.

A VA psychiatric examination was conducted in September 2010.  The Veteran reported being unhappy and reclusive.  He saw his adult son about three times per month and his sister occasionally.  He reported being active in the Masons.  He also reported having a good relationship with a couple that he would go out to dinner or a movie with weekly.  On examination, the Veteran was nearly groomed, appropriately dressed, and fully oriented.  His affect was normal and speech unremarkable.  His mood was good.  His judgment and insight were good.  There were no suicidal or homicidal thoughts.  Memory was normal.  The examiner diagnosed mild posttraumatic stress disorder and assigned a GAF score of 69.  

In a November 2011 written statement, the Veteran took issue with several of the statements made in the September 2010 VA examination report.  The Veteran reported that when not at work he preferred to be home by himself; that he saw the couple that he was friends with for a meal maybe twice per month and did not spend significant time with them; that he had lost all interest in former hobbies such as golf and fishing; that he left the Freemasons after a public dispute with one of the leaders; that he had not had a girlfriend for many years due to his inability to confide in anyone; that he used his job as an escape from his distressing thoughts; that he had occasional suicidal thoughts that he would never act on; and that he experienced vivid hallucinations and flashbacks.

A private consulting psychologist, R. B. C., Ph.D., examined the Veteran in January 2014 and provided a written report.  Dr. C. reviewed the claim file, including the September 2010 VA examination report.  Dr. C. noted that the Veteran was a contrary and irritable individual on examination, but that he was attired in clean clothes and had adequate grooming.  His speech was clearly articulated and relevant.  His affect was depressed, cantankerous, and pessimistic, with a rather dismal view of his life and life in general.  The Veteran was highly opinionated, argumentative, and paranoid in his views, but was fully oriented to person, place, time, and testing situation.  The Veteran reported that he had lost interest in almost all activities and he felt alienated and cut off from others.  The Veteran indicated that he ate alone, did not go out with his past friends, and was not close with anyone.  He had mild sleep disturbance.  The Veteran reported outbursts of anger daily.  He described hypervigilance and trouble with concentration.  The Veteran saw work as the only thing keeping him alive.  He was able to relate to his patients in one-on-one chiropractic sessions, but had no supervisor, partner, coworker, or secretary.  Dr. C. stated that the Veteran's posttraumatic stress disorder symptoms affected his performance daily and were greater in severity than "mild."  Dr. C. stated that the Veteran's symptoms were most consistent with the criteria for a 50 percent rating under the Rating Schedule.

Based on a review of the evidence and resolving all doubt in the Veteran's favor, throughout the appeals period, the Veteran's posttraumatic stress disorder manifested with symptoms that more closely approximated the criteria for a 50 percent rating.  

The Board finds that the September 2010 VA examination report is not consistent with the other evidence of record, and that the overall disability picture, to include the June 2010 VA treatment records, the Veteran's statements, and Dr. C.'s evaluation, supports a finding of reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  These posttraumatic stress disorder symptoms are accounted for in a disability rating of 50 percent and resulted in no more than a moderate degree of social and occupational impairment.  

The Board has considered whether a rating higher than 50 percent is warranted at any time, but finds that the Veteran's symptoms do not more closely approximate the criteria for a 70 percent evaluation.  That is, the cumulative findings do not reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood which would indicate disability of even greater severity.  While serious social impairment has been demonstrated, the Veteran has been able to maintain his successful chiropractic business throughout the appeals period.  While he has at times referred to a wish to be dead, he has expressed no actual suicidal intent.  There also is no evidence to suggest that he had near-continuous panic or depression affecting his ability to function independently, disorientation, neglect of hygiene, or an inability to establish and maintain effective relationships; he has been noted to have a relationship with his son and at least some friendships have been maintained.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the disability are specifically contemplated by the schedular criteria.  

The Veteran's symptoms are explicitly listed in the rating criteria for posttraumatic stress disorder, or are contemplated by the level of representative impairment as the listed symptoms are merely examples of a level of impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, referral for extraschedular consideration in this case is not in order.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 50 percent, but not higher, for posttraumatic stress disorder is granted.


REMAND

As noted above, the Veteran has disagreed with the effective date assigned for the award of service connection for diabetes mellitus and associated conditions.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  

Here, the Veteran's attorney has specifically contended that an earlier effective date (one year prior to receipt of the claim) is warranted under 38 C.F.R. § 3.114(a)(3).  

Unfortunately, the statement of the case issued in April 2013 incorrectly listed the issue as service connection for diabetes mellitus, did not contain the criteria for an earlier effective date under 38 C.F.R. § 3.114(a)(3), and did not provide any discussion of the Veteran's contention regarding an earlier effective date.  The Board finds that a statement of the case addressing the proper issue on appeal, with specific discussion of the Veteran's contentions, is necessary prior to appellate review.

Accordingly, the case is REMANDED for the following action:

The RO must properly address/adjudicate the issue of entitlement to an effective date prior to August 8, 2011 for the award of service connection for diabetes mellitus and associated conditions, to include a discussion of the provisions of 38 C.F.R. § 3.114(a)(3) and consideration of the Veteran's contentions with respect to whether an earlier effective date is warranted based on a liberalizing law.  An appropriate period of time shall be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


